Citation Nr: 1026578	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-31 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to December 
1986 and on additional periods of Reserves duty, to include duty 
for training.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2006 rating decision 
by a Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  

In May 2010, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  


FINDINGS OF FACT

1.  A July 2003 rating decision to which the Veteran was notified 
in that month reopened and denied the Veteran's claim for service 
connection for bilateral hearing loss.  

2.  A timely appeal to the denial of service connection for 
bilateral hearing loss by the July 2003 rating decision was not 
filed. 

3.  Additional evidence received since the July 2003 rating 
decision in the form of a January 2006 VA medical opinion linking 
bilateral sensironeural hearing loss to service raises a 
reasonable possibility of substantiating the claim of service 
connection for bilateral hearing loss.  

4.  The service treatment reports reflect complaints of decreased 
hearing following unprotected exposure to gun fire on a firing 
range and the Veteran has asserted that he has had problems with 
his hearing since service.  

5.  Hearing loss disability as defined by regulation is currently 
demonstrated, and it is at least as likely as not that this is 
the result of exposure to acoustic trauma during service.  

 
CONCLUSIONS OF LAW

1.  That portion of the July 2003 rating decision denying service 
connection for hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003). 
 
2.  Evidence received to reopen the claim of entitlement to 
service connection for bilateral hearing loss is new and 
material; therefore, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Resolving all reasonable doubt in favor of the Veteran, 
bilateral hearing gloss was incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326 (2009).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim because the Board is taking action favorable to 
the Veteran in the decision below.  As such, this decision poses 
no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 
Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are some 
disabilities, including sensironeural hearing loss, for which 
service connection may be presumed if the disorder is manifested 
to a degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

To establish the existence of a current hearing loss disability 
for which service connection may be granted, at least one of the 
threshold pure tone levels at 500, 1000, 2000, 3000, or 4000 
Hertz, must measure 40 or more decibels, or at least three of 
these five threshold levels must measure more than 25 decibels, 
or speech recognition must be lower than 94 percent.  38 C.F.R. § 
3.385.  

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented or 
secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 
200 (1994).  Only evidence presented since the last final denial 
on any basis, either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had been 
presented, will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New" evidence means existing evidence not previously submitted 
to VA. "Material" evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156.

Service connection for bilateral hearing loss was originally 
denied by a May 2000 rating decision about which the Veteran was 
notified in that month.  The Veteran did not appeal this 
decision; as such, it is final.  38 U.S.C. § 4005(c) (1988); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  Thereafter, a July 
2003 rating decision about which the Veteran was notified in that 
month reopened and denied the claim for claim for service 
connection for bilateral hearing loss.  The Veteran did not 
perfect an appeal of the denial of service connection for 
bilateral hearing loss in this decision; as such, that portion of 
the July 2003 rating decision that denied service connection for 
hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  This is the most 
recent final rating decision addressing this issue on any basis.  

By way of the June 2006 statement of the case, the RO determined 
that new and material evidence had been received to reopen the 
claim for service connection for bilateral hearing loss.  
Notwithstanding this decision, the Board has a legal duty to 
consider the requirement of whether new and material evidence has 
been submitted, regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In this case, the 
Board agrees with the conclusion of the RO that sufficient new 
and material evidence has been presented to reopen the claim for 
service connection for bilateral hearing loss in the form of a 
January 2006 VA medical opinion discussed below.  When this 
evidence is considered in conjunction with all the evidence of 
record, the Board finds that the evidence raises a "reasonable 
possibility" of substantiating the claim for service connection 
for bilateral hearing loss.  Accordingly, the claim for service 
connection for bilateral hearing loss is reopened.  

The Veteran has asserted, to include in sworn testimony to the 
undersigned at the May 2010 hearing, that he has experienced 
bilateral hearing loss since service as a result of acoustic 
trauma therein, to include unprotected exposure to gun noise on a 
firing range.  There is contemporaneous corroboration of this 
testimony to the extent that a service treatment report dated in 
July 1984 reflects complaints of hearing loss after the Veteran 
was exposed to noise on the gun range without protection.  The 
impression that that time included possible sensironeural hearing 
loss.  The Veteran also asserts that exposure to artillery noise 
during service resulted in hearing loss, and there is some 
corroboration of this testimony to the extent that the Veteran's 
DD Form 214 reflects that his Military Occupational Specialty was 
an Artillery Repairer and a private medical opinion received in 
March 2003 links the Veteran's bilateral hearing loss to noise 
exposure associated with artillery service.   

The post-service record includes reports from a December 2003 VA 
audiometric examination that reflected speech discrimination 
scores indicative of hearing loss disability as defined by 
38 C.F.R. § 3.385.  In addition, a January 2006 VA audiometric 
examination reflected pure tone thresholds demonstrating hearing 
loss disability as defined by 38 C.F.R. § 3.385.  Following this 
examination, the examiner opined that the Veteran had bilateral 
sensironeural hearing loss that was "consistent with the 
Veteran's history of loud noise exposure."  

The Veteran is competent to assert, as he has, that he has 
experienced hearing loss from separation from service until the 
present time.  See Jandreau, Buchanan, supra.  Evidence of 
treatment for hearing problems following unprotected exposure to 
gunfire on a gun range is contained in the service treatment 
records, there is official service department documentation of an 
occupational specialty consistent with exposure to loud noise, 
and the evidence clearly reflects current hearing loss disability 
as defined by regulation.  Finally, private and VA medical 
opinions link the Veteran's hearing loss to noise exposure in-
service.  Unless the preponderance is against the claim, it 
cannot be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  As such and given the evidence as set forth 
above, it cannot reasonably said that the preponderance of the 
evidence is against a conclusion that there is some current 
disability associated with his bilateral hearing loss that is the 
result of exposure to noise during service.  Thus, without 
finding error in the RO's action, the Board will exercise its 
discretion to find that service connection for bilateral hearing 
loss may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened and 
service connection for that disability is granted.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


